 


 
 
THE READER’S DIGEST ASSOCIATION, INC.
READER’S DIGEST ROAD
PLEASANTVILLE, NY 10570-7000






                                        April 23, 2001






Albert L. Perruzza
The Reader’s Digest Association, Inc.
Reader’s Digest Road
Pleasantville, NY 10570


Dear Al:


This letter (the “Agreement”) serves to confirm those payments and benefits that
you will receive, subject to and in accordance with the terms and conditions of
this Agreement in connection with a termination of your employment with The
Reader’s Digest Association, Inc. (the “Company”).
 
1.
Termination of Employment

 
1.1
The Company may terminate your employment at any time, with or without stated
reason. You shall receive the benefits provided hereunder upon one of the
following terminations (each, a “Qualifying Termination”): (a) the termination
of your employment by you for Good Reason (as defined in Section 1.2), or (b)
the termination of your employment by the Company, unless such termination is
for Cause (as defined in Section 2.4) or as a result of Total Disability (as
defined in the Company’s Long-Term Disability Plan) or death. Any termination by
you shall be communicated by written notice indicating the termination provision
in this Agreement relied upon, if any, and the date of termination; provided
that the date of termination shall in no event be earlier than ten (10) business
days after the date on which such notice of termination is effective pursuant to
Section 14.1 hereof (the “Date of Termination”).

 
1.2
For purposes of this Agreement, “Good Reason” shall mean the occurrence of
either of the following without your express written consent:

 

 
(a)
a reduction by the Company in your annual base salary or your annual target
bonus opportunity under the Company’s Management Incentive Compensation Plan or
the Company’s Senior Management Incentive Plan, as applicable (each, as
applicable, the “Annual Incentive Plan”), each as in effect on the date of this
Agreement or as each may be increased from time to time, unless such reduction
is part of and consistent with a management-wide or Company-wide cost cutting
program, and then only if the percentage of your reduction is no greater than
that of the other management personnel; or

 

 
-1-

--------------------------------------------------------------------------------

 


 
(b)
a relocation to an office located anywhere other than within seventy-five (75)
miles of your current primary office, except for required travel on Company
business to an extent substantially consistent with your then current business
travel obligations.

 
Mandatory retirement under the Company’s retirement policies shall not
constitute a termination for Good Reason hereunder.
 
1.3
Any termination of your employment by you for Good Reason shall be made within
ninety (90) days after your knowledge of the occurrence of the event
constituting Good Reason.

 
2.
Compensation Upon Termination

 
2.1
If your employment shall be terminated pursuant to a Qualifying Termination, you
shall receive the following payments and benefits for the one-year period
following the Date of Termination, if your grade level is 19 or 20 (or the
equivalent) as of your Date of Termination, and for the two-year period
following the Date of Termination, if your grade level is 21 or above (or the
equivalent) as of your Date of Termination (in each case, such period, as
applicable, shall be referred to as the “Severance Period”):

 

 
(a)
your highest annual base salary in effect at any time during the 12-month period
immediately prior to the Date of Termination, plus

 

 
(b)
the higher of the following:

 

 
(i)
the highest amount paid to you under the Annual Incentive Plan, during the three
(3) plan years most recently ended prior to the Date of Termination; or

 

 
(ii)
your annual target bonus award, if any, under the Annual Incentive Plan for the
fiscal year in which the Date of Termination occurs.

 

 
-2-

--------------------------------------------------------------------------------

 

The aggregate amount of severance payable under this Section 2.1 shall be paid
in equal installments on a bi-weekly basis, commencing upon the Date of
Termination.
 
2.2
If your employment shall be terminated pursuant to a Qualifying Termination, the
Company shall maintain in full force and effect, for your continued benefit for
the Severance Period, all medical, dental and group life insurance plans in
which you participated immediately prior to the Date of Termination, provided
that your continued participation is permissible under the general terms and
conditions of such welfare plans, and that you continue to make all required
employee contributions under each such plan; provided, that any amendment or
termination of such plans during the Severance Period with respect to the active
employees may, in the Company’s discretion, modify your continued benefit under
such plans. In the event that your participation in any such welfare plan is
barred or in the event that your participation in any such plan would have
adverse consequences for you, the Company shall provide you with benefits
substantially similar to those which you would have been entitled to receive
under such welfare plans had your participation not been barred or had you not
potentially suffered such adverse consequences. The continued coverage under
this Section 2.2 shall apply to each of your eligible dependents who are
participating in such welfare plans as of the Date of Termination, unless such
dependents cease to remain eligible. Benefits under this Section 2.2 shall cease
if and to the extent, by virtue of your employment with another employer, you
become eligible under another employer’s plan or plans for medical, dental or
group life insurance benefits, as the case may be. Your eligibility for “COBRA”
continuation coverage under Section 4980B of the Internal Revenue Code of 1986,
as amended (the “Code”) shall commence immediately following the end of the
Severance Period or upon the cessation of your medical benefits from the Company
pursuant to the preceding sentence, as applicable.

 
2.3
If your employment shall be terminated pursuant to a Qualifying Termination,
then you shall receive a lump sum payment within ten (10) business days
following the Date of Termination equal to the product of (a) your annual target
bonus for the fiscal year in which your Date of Termination occurs and (b) a
fraction, the numerator of which is the number of days in the fiscal year in
which the Date of Termination occurs through the Date of Termination and the
denominator of which is 365.

 
2.4
If your employment shall be terminated for Cause, the Company shall pay you your
base salary earned through the Date of Termination, and the Company shall have
no further obligations to you under this Agreement. In addition, if your
employment shall be terminated for Cause and you are a participant in The
Reader’s Digest Association, Inc. Executive Cash Balance Plan (the “Executive
Cash Balance Plan”) immediately prior to your Date of Termination, you will not
be entitled to and will forfeit any benefits under Executive Cash Balance Plan.
For purposes of this Agreement, “Cause” shall mean termination of your
employment occurring by reason of your:

 

 
(a)
embezzlement;

 

 
(b)
chronic unexcused absence;

 

 
-3-

--------------------------------------------------------------------------------

 


 
(c)
proven dishonesty;

 

 
(d)
fraud;

 

 
(e)
conviction of, or plea of guilty or nolo contendere to, a felony or another
charge involving moral turpitude;

 

 
(f)
improper communication of confidential information obtained in the course of
employment; or

 

 
(g)
material violation of Company rules, including but not limited to a material
violation of the Company’s Proprietary and Confidential Information Policy or a
material violation of the Company’s Ethical, Legal and Business Conduct Policies
or an action that would have constituted a material violation of such Policy or
Ethical, Legal and Business Conduct Policies if you had continued to be employed
by the Company.

 
The determination of whether Cause has occurred shall be solely in the
discretion of the Company’s Chief Executive Officer, with the advice of the
Company’s Senior Vice President, Human Resources and the Company’s General
Counsel.
 
3.
Long-Term Incentive Plan Benefits

 
3.1
If your employment shall be terminated pursuant to a Qualifying Termination, you
shall have the right to exercise your outstanding stock options and stock
appreciation rights under the Company’s 1989 and 1994 Key Employee Long Term
Incentive Plans or any successor plans (the “Long Term Incentive Plans”) to the
extent they are exercisable as of the Date of Termination. Such stock options
and stock appreciation rights shall remain exercisable following the Date of
Termination pursuant to the terms of the applicable Long Term Incentive Plan and
award agreement.

 
3.2
If your employment shall be terminated pursuant to a Qualifying Termination,
your outstanding awards (other than stock options and stock appreciation rights)
under the Long Term Incentive Plans shall vest or be forfeited (and be payable,
if not forfeited) upon or following the Date of Termination in accordance with
the terms of the applicable Long Term Incentive Plan and award agreement.

 
4.
Pension Benefits and Retiree Medical Benefits

 
4.1
The provisions of this Section 4 shall govern your benefits under any of the
Nonqualified Plans (as defined in the next sentence) in which you are a
participant immediately before a Qualifying Termination of your employment,
notwithstanding any provision to the contrary in the Nonqualified Plans. The
“Nonqualified Plans” means The Readers Digest Association, Inc. Executive
Retirement Plan (the “Executive Retirement Plan”), The Reader’s Digest
Association, Inc. Executive Cash Balance Plan (the “Executive Cash Balance
Plan”) and the Excess Benefit Retirement Plan of The Reader’s Digest
Association, Inc. (the “Excess Cash Balance Plan”).

 

 
-4-

--------------------------------------------------------------------------------

 



 
4.2
If your employment shall be terminated pursuant to a Qualifying Termination and
you are a participant in the Executive Retirement Plan immediately before the
Qualifying Termination, you shall be treated, for purposes of eligibility for
and vesting of benefits (but not for purposes of benefit accrual) under the
Executive Retirement Plan, as if you had remained an active employee during the
Severance Period; however, if you meet the early retirement conditions under
Section 4.2 of the Executive Retirement Plan, but do not receive the consent of
the Compensation Committee of the Board, your accrued Normal Retirement Benefit
(as defined in the Executive Retirement Plan) shall vest in full.

 
4.3
If your employment shall be terminated pursuant to a Qualifying Termination and
you are a participant in the Excess Cash Balance Plan immediately before the
Qualifying Termination, your benefit under the Excess Cash Balance Plan shall be
adjusted so that your combined benefits under the Excess Cash Balance Plan and
The Reader's Digest Association, Inc. Retirement Plan (the “Qualified Retirement
Plan”) are equal to the benefits to which you would have been entitled if, for
purposes of eligibility for and vesting of benefits (but not for purposes of
benefit accrual), you were treated as if you had remained an active employee of
the Company during the Severance Period.

 
4.4
Notwithstanding the foregoing, if your employment shall be terminated pursuant
to a Qualifying Termination and you are then entitled to any retirement benefits
under any of the Nonqualified Plans, the Company shall have the right, in its
sole discretion, to pay you such benefits in a single lump sum cash payment
within ten (10) days after the end of your Severance Period, such lump sum
amount to be calculated using the actuarial assumptions specified in the second
paragraph of the definition of “Equivalent Actuarial Value” under the Qualified
Retirement Plan, as in effect at the time of the calculation.

 
4.5
Except as specifically provided above, the time and form of payment of any
retirement benefits to which you may be entitled under any Nonqualified Plan
shall be as provided in such Nonqualified Plan; provided that if your employment
shall be terminated pursuant to a Qualifying Termination, in no event shall any
such benefits be payable to you during the Severance Period.

 
4.6
If your employment shall be terminated pursuant to a Qualifying Termination and
you are a participant in the Executive Retirement Plan immediately before the
Qualifying Termination you shall be treated, for purposes of eligibility for any
retiree medical benefits under the Executive Retirement Plan, as if you had
remained an active employee of the Company during the Severance Period. In the
event that your participation in such retiree medical plan is barred, or if your
participation in such plan would have adverse consequences for you, the Company
shall provide you with benefits substantially similar to those which you would
have been entitled to receive under such retiree medical plan had your
participation not been barred or had you not suffered such adverse consequences.

 

 
-5-

--------------------------------------------------------------------------------

 

5.
If your employment shall be terminated pursuant to a Qualifying Termination, you
shall be entitled to outplacement counseling services at the Company’s sole
expense commensurate with your position as customarily provided by the Company.

 
6.
Other Severance Arrangements

 
6.1
This Agreement constitutes the entire contract between the parties relating to
the subject matter hereof and supersedes any and all prior agreements or
understandings, written or oral, regarding the subject matter hereof.

 
6.2
Severance payments and benefits hereunder shall be in lieu of other severance or
termination payments and benefits under any other severance plan, policy,
agreement or arrangement of the Company or its affiliates or under any
individual agreement, other than the 2001 Income Continuation Plan or Income
Continuation Plan, in each case, if applicable. Any severance payments and
benefits under this Agreement shall be reduced by the amount of any payments and
benefits payable to you under the Income Continuation Plan.

 
7.
The payment of any amounts or benefits under this Agreement are expressly
conditioned on the receipt by the Company from you of a duly executed General
Waiver and Release of Claims in the form satisfactory to the Company, the
repayment by you of any outstanding advances or loans due the Company and the
return by you of all Company property.

 
8.
Any reference to a specific policy, plan or program in this Agreement shall be
deemed to include any similar policy, plan or program of the Company then in
effect that is the predecessor of, the successor to, or the replacement for,
such specific policy, plan or program.

 
9.
The Company may withhold from any benefits payable under this Agreement all
federal, state, local or other applicable taxes as shall be required pursuant to
any law or governmental regulation or ruling.

 
10.
In the event of your death while any amounts are still payable to you under this
Agreement, the Company shall pay all such unpaid amounts to your designated
beneficiary or, if none has been designated, to your estate.

 
11.
You acknowledge that (a) prior to executing this Agreement, you had an
opportunity to consult with an attorney of your choosing and review this
Agreement with such counsel, (b) you are executing this Agreement knowingly and
voluntarily and (c) you understand all of the terms set forth herein.

 

 
-6-

--------------------------------------------------------------------------------

 

12.
In the event the Company terminates your employment for Cause and you dispute
the Company’s right to do so or you claim that you are entitled to terminate
your employment for Good Reason and the Company disputes your right to do so, a
mediator acceptable to you and the Company will be appointed within ten (10)
days to assist in reaching a mutually satisfactory resolution, but will have no
authority to issue a binding decision. Such mediation must be concluded within
sixty (60) days of the Date of Termination or claim to termination for Good
Reason. You agree that you will not institute any legal proceeding relating to
the matter until the conclusion of such mediation.

 
13.
Acts Detrimental to the Company

 
13.1
You agree that you will not engage in any Detrimental Activity during the
Severance Period.

 

 
(a)
For purposes of this Agreement, Detrimental Activity shall mean: (i) the
disclosure to anyone outside the Company or its affiliates, or the use in other
than the Company’s or its affiliate’s business, without written authorization
from the Company, of any confidential information or proprietary information,
relating to the business of the Company or its affiliates, acquired by you
during employment with the Company or its affiliates; (ii) activity while
employed that results, or if known could result, in termination of your
employment that is classified by the Company as a termination for Cause as
provided in Section 2.4 above; (iii) any attempt, directly or indirectly, to
solicit, induce or hire (or the identification for solicitation, inducement or
hire) any non-clerical employee of the Company or its affiliates to be employed
by, or to perform services for, you or any person or entity with which you are
associated (including, but not limited to, due to your employment by,
consultancy for, equity interest in, or creditor relationship with such person
or entity) or any person or entity from which you receive direct or indirect
compensation or fees as a result of such solicitation, inducement or hire (or
the identification for solicitation, inducement or hire) without, in all cases,
written authorization from the Company; (iv) any attempt, directly or
indirectly, to solicit in a competitive manner any current or prospective
customer (other than the ultimate consumer) or advertiser of the Company or its
affiliates without, in all cases, written authorization from the Company; (v)
your Disparagement (as defined below), or inducement of others to do so, of the
Company or its affiliates or their past and present officers, directors,
employees or products; (vi) without written authorization from the Company, the
rendering of services for any organization, or engaging, directly or indirectly,
in any business, which is competitive with the Company or its affiliates, or
which organization or business, or the rendering of services to such
organization or business, is otherwise prejudicial to or in conflict with the
interests of the Company or its affiliates, provided, however, that the only
organizations and businesses which shall be covered by this subsection (vi)
shall be those set forth on Exhibit A hereto (which list may be changed or
expanded by the Company at any time on 90 days’ written notice to you which
notice shall become effective 90 days after the giving of such notice, if you
are then employed by the Company or any Designated Subsidiaries (as defined
below)); or (vii) any other conduct or act determined by the Committee in its
sole discretion, to be injurious, detrimental or prejudicial to any interest of
the Company or its affiliates. For purposes of subparagraphs (i), (iii), (iv)
and (vi) above, the Chief Executive Officer, the most senior Human Resources
officer and the most senior legal officer of the Company shall each have
authority to provide you with written authorization to engage in the activities
contemplated thereby and no other person shall have authority to provide you
with such authorization.

 

 
-7-

--------------------------------------------------------------------------------

 


 
(b)
“Disparagement” includes, without limitation, comments or statements to the
press, the Company’s or its affiliates’ employees or any individual or entity
with whom the Company or its affiliates has a business relationship which would
adversely affect in any manner: (i) the conduct of the business of the Company
or its affiliates (including, without limitation, any products or business plans
or prospects), or (ii) the business reputation of the Company or its affiliates,
or any of their products, or their past or present officers, directors or
employees.

 

 
(c)
“Designated Subsidiary” shall mean one of such subsidiaries of the Company, 80
percent or more of the voting capital stock of which is owned, directly or
indirectly, by the Company, which are designated from time to time by the Board.

 


13.2
In the event you engage in a Detrimental Activity prior to, or during the one
(1) year period following the payment of any amount hereunder, the Company shall
be entitled to (a) not make any such payment otherwise required to be made
hereunder following the Company's knowledge of your Detrimental Activity and (b)
recover from you at any time within two (2) years after any payment made
hereunder prior to the Company's knowledge of your Detrimental Activity, and you
shall pay over to the Company, the full amount of any such payment made, and the
Company shall be entitled to set-off against the amount of any such payment any
amount owed to you by the Company or its affiliates. Furthermore, if you do not
pay over to the Company within twenty (20) days of demand any payment hereunder,
such amount shall thereafter bear interest at the maximum rate permitted by law
and you shall be liable for all of the Company's costs of collection, including
but not limited to, reasonable legal fees.

 
13.3
In addition, you agree that any breach or threatened breach of Section 13.1
shall entitle the Company to apply for and to obtain injunctive relief, which
shall be in addition to any and all other rights and remedies available to the
Company at law or in equity.

 
13.4
All of your rights and benefits under this Agreement shall cease upon any breach
by you of Section 13.1 of this Agreement.

 
14.
Miscellaneous

 
14.1
Notices and other communications provided for herein shall be in writing and
shall be effective upon delivery addressed as follows:

 
if to the Company:
 
The Reader’s Digest Association, Inc.
Reader’s Digest Road
Pleasantville, NY 10570-7000
Attention: Senior Vice President, Human Resources
 
with a copy to:
 
The Reader’s Digest Association, Inc.
Reader’s Digest Road
Pleasantville, NY 10570-7000
Attention: General Counsel
 
or if to you, at the address set forth above, or to such other address as to
which either party shall give notice in accordance with the foregoing.
 

 
-8-

--------------------------------------------------------------------------------

 

14.2
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns; provided, however,
that this Agreement may not be assigned by either party without the consent of
the other party.

 
14.3
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 
14.4
This Agreement may be amended or modified only by a written agreement duly
executed by both of the parties hereto.

 
14.5
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New York applicable to contracts executed in and to be wholly
performed within that State. The parties hereby agree and consent to exclusive
jurisdiction of any dispute under this Agreement in the federal or state courts
of Westchester County in New York State.

 
 

 
Very truly yours,
 
   
The Reader’s Digest Association, Inc.
 
   
By: /s/ Gary S Rich  
        Name:  Gary S. Rich
       Title:     Senior Vice President,
         Human Resources
 
Agreed to and accepted as of May 14, 2001
 
   
By:  /s/ Albert L. Perruzza  
       Name:  Albert L. Perruzza
       Title:    Senior Vice President,
        Global Operations
   



 

 
-9-

--------------------------------------------------------------------------------

 



 